Exhibit 10.1

WINGSTOP INC.

2015 OMNIBUS INCENTIVE COMPENSATION PLAN

PERFORMANCE–BASED RESTRICTED STOCK UNIT AGREEMENT

This Performance-Based Restricted Stock Unit Agreement (this “Award Agreement”)
evidences the grant by Wingstop Inc. (the “Company”), in accordance with the
Wingstop Inc. 2015 Omnibus Incentive Compensation Plan (the “Plan”), of a
maximum of                      performance-based restricted stock units
(“PSUs”), subject to the restrictions set forth in this Award Agreement and the
Plan (the “Award”), to                      (the “Grantee”), effective as of
                     (the “Grant Date”).

 

WINGSTOP INC. By:  

 

Name:   Title:  

TERMS AND CONDITIONS

§ 1    Plan. The Award is subject to all of the terms and conditions set forth
in the Plan and this Award Agreement, and all capitalized terms not otherwise
defined in this Award Agreement have the respective meaning of such terms as
defined in the Plan. If a determination is made that any term or condition set
forth in this Award Agreement is inconsistent with the Plan, the Plan will
control. A copy of the Plan will be made available to Grantee upon written
request to the Secretary of the Company

§ 2    Grant of PSUs. Each PSU represents the right to receive one share of
$0.01 par value Common Stock of the Company (a “Share”), subject to the terms
and conditions set forth in this Agreement and the Plan. The number of PSUs
actually payable under this Award Agreement depends on the extent to which the
Company attains the performance conditions, described in Section 4 of this Award
Agreement, and whether the Grantee satisfies the service vesting condition,
described in Section 5 of this Award Agreement. The PSUs shall be credited to a
separate account maintained for the Grantee on the books and records of the
Company (the “Account”). All amounts credited to the Account shall continue for
all purposes to be part of the general assets of the Company.

§ 3     Consideration. The grant of PSUs is made in consideration of the
services to be rendered by the Grantee to the Company.



--------------------------------------------------------------------------------

§ 4     Performance Conditions. The number of PSUs earned by the Grantee will be
determined based on the          -year EBITDA CAGR level achieved by the Company
during the          -year period beginning                      and ending
                     (the “Performance Period”) in accordance with the following
schedule:

 

        -year EBITDA CAGR Level

Achieved

  

Percentage of PSUs Earned

less than     %

       %

    % to    %

       %

    % to    %

       %

    % to    %

       %

over    %

       %

If the          -year EBITDA CAGR level falls between the levels provided above,
straight-line interpolation will be used to determine the percentage of PSUs
earned.

The Committee will determine and certify the number of PSUs, if any, that the
Grantee earns based on the          -year EBITDA CAGR level achieved as soon as
practicable and within 45 days following the end of the Performance Period (the
“Earned Award”). In all cases, the number of PSUs, if any, in the Grantee’s
Earned Award will be rounded down to the nearest whole number of PSUs (as
necessary). Upon the Committee’s determination of the Earned Award, the Grantee
will immediately forfeit all PSUs other than the Earned Award. To become vested
in the Earned Award, the Grantee must also satisfy the vesting requirements of
Section 5 below.

For the purposes of this Section 4, “          -year EBITDA CAGR” means the
compound annual growth rate of the Company’s EBITDA for the period beginning
                     and ending                      , and “EBITDA” means
earnings before interest, taxes, depreciation, and amortization for a fiscal
year, as determined by the Board based upon the Company’s audited financial
statements, as reviewed and approved by the Board.

For purposes of measuring EBITDA CAGR, the Company’s EBITDA shall be adjusted by
the Committee to add (1) the sum of the following that occur during the
Performance Period: (a) asset write-downs, (b) events of an “unusual nature”
and/or of a type that indicate “infrequency of occurrence,” each as defined in
FASB Accounting Standards Update 2015 – 01, and appearing in the Company’s
financial statements or notes thereto appearing in the Company’s Annual Report
on Form 10-K, and/or in management’s discussion and analysis of financial
performance appearing in such Annual Report, (c) operations discontinued,
divested or restructured (which would include the sale or refranchise of
Company-owned restaurants), including severance costs, (d) losses on refinancing
or extinguishment of debt, (e) non-cash charges for such period, including,
without limitation, any non-cash loss or expense due to the application of FAS
No. 106



--------------------------------------------------------------------------------

regarding post-retirement benefits, FAS No. 133 regarding impairment of
goodwill, FAS No. 150 regarding accounting for financial instruments with debt
and equity characteristics and non-cash expenses deducted as a result of any
grant of capital stock to employees, officers or directors (except to the extent
that such non-cash charges are reserved for cash charges to be taken in the
future), (f) the cumulative effect of changes in accounting principles or
changes in accounting policies (including changes in Generally Accepted
Accounting Principles that do not require retrospective adjustments to historic
accounting periods adopted after the date hereof that are material to the
Company, such as future changes to revenue recognition rules), (g) any
extraordinary losses during such period, (h) all management fees and out of
pocket expenses pursuant to any management agreement for such period, (i) costs
and expenses incurred in connection with dividends, distributions, issuances of
capital stock or debt securities, asset dispositions, recapitalizations,
incurrences, repayments, refinancings, amendments or modifications of
indebtedness or similar transactions for such period, (j) non-recurring charges
for such period; and minus (2) any extraordinary gains during such period.

§ 5     Service Vesting Condition.

(a)     The PSUs are subject to forfeiture until they vest. Subject to (i) the
achievement of the Performance Conditions for payout set forth in Section 4
above, and (ii) the Grantee’s continuous employment from the Grant Date through
the third anniversary of the Grant Date, the Earned Award determined pursuant to
Section 4 will vest and become nonforfeitable on the third anniversary of the
Grant Date. Except as provided in Section 5(b) or (c), upon the Grantee’s
Termination for any reason at any time before the end of the Performance Period,
all of the Grantee’s PSUs shall be automatically forfeited upon such Termination
and the Company shall not have any further obligations to the Grantee under this
Agreement.

(b)    If the Grantee has a Termination of employment terminates during the
Performance Period as a result of the Grantee’s death or Disability, the Grantee
will vest on such Termination date in a pro rata portion of the Award calculated
by multiplying the 50% of the total PSUs granted to Grantee (the “Target Award”)
by a fraction, the numerator of which equals the number of days that the Grantee
was employed during the Performance Period and the denominator of which equals
the total number of days in the Performance Period. For purposes of this Section
5(b), “Disability” has the same meaning as such term is defined in the Company’s
long-term disability insurance policies which now or hereafter cover the
permanent disability of the Grantee or, in absence of such policies, means the
inability of the Grantee to work in a customary day-to-day capacity for six
(6) consecutive months or for six (6) months within a twelve (12) month period,
as determined by the Board.

(c)    [In the event a Change in Control occurs and within          months prior
to or          years after such Change in Control (A) Grantee’s employment is
terminated by the Company without Cause, or (B) Grantee’s employment is
terminated by the Grantee for Good Reason, PSUs at the Target Award level shall
become fully vested and nonforfeitable as of the date of the Grantee’s
Termination of employment.]



--------------------------------------------------------------------------------

§ 6    Dividend Equivalents. If, prior to the date PSUs are settled pursuant to
Section 7, the Company declares a cash or stock dividend with respect to shares
of Common Stock, then, on the payment date of the dividend, the Grantee’s
Account shall be credited with Dividend Equivalents in an amount equal to the
dividends that would have been paid to the Grantee if one Share had been issued
on the Grant Date for each PSU granted to the Grantee as set forth in this Award
Agreement. In connection with the Dividend Equivalents, any cash dividend
credited to Grantee’s Account shall be adjusted with interest at a rate and
subject to such terms as determined by the Committee. The Dividend Equivalents
credited to the Grantee’s Account shall be distributed in cash or, at the
discretion of the Committee, in shares of Common Stock having a Fair Market
Value equal to the amount of the Dividend Equivalents and interest, if any,
subject to the same vesting, forfeiture, payment, termination and other terms,
conditions and restrictions as the original PSUs to which they relate.

§ 7    Settlement.

(a)    Payment of the Grantee’s PSUs, the number of which are determined
pursuant to Section 4 or Section 5 above shall be settled in Shares as soon as
practicable following the date such PSUs become vested in accordance with
Section 5 above (and in no event later than March 15 of the calendar year
following the calendar year in which such PSUs become vested) by delivering to
the Grantee one Share for each vested PSU.

(b)    Notwithstanding Section 7(a), if the Grantee is deemed a “specified
employee” within the meaning of Section 409A of the Code, as determined by the
Committee, at a time when the Grantee becomes eligible for settlement of the
PSUs upon his “separation from service” within the meaning of Section 409A of
the Code, then to the extent such PSUs constitute deferred compensation within
the meaning of Section 409A of the Code, such settlement will be delayed until
the earlier of: (1) the date that is six months following the Grantee’s
separation from service and (2) the Grantee’s death.

§ 8    Delivery. The Company will deliver a properly issued certificate for any
Shares received in settlement of PSUs pursuant to Section 7 as soon as
practicable after settlement (or otherwise register such Shares in the name of
the Grantee), and such delivery (or registration in the name of the Grantee)
shall discharge the Company of all of its duties and responsibilities with
respect to the PSUs under this Award Agreement.

§ 9    Nontransferable. Subject to any exceptions set forth in this Award
Agreement or the Plan, until such time as the PSUs are settled in accordance
with Section 7, the PSUs or the rights relating thereto may not be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by the
Grantee. Any attempt to assign, alienate, pledge, attach, sell or otherwise
transfer or encumber the PSUs or the rights relating thereto shall be wholly
ineffective.



--------------------------------------------------------------------------------

§ 10    Release. As a condition to the delivery of the Shares received in
settlement of PSUs pursuant to Section 7, the Company, at its option, may
require Grantee to execute a general release on behalf of Grantee and Grantee’s
heirs, executors, administrators and assigns, releasing all claims, actions and
causes of action against the Company and each parent, subsidiary and former
affiliate of the Company, and their respective current and former directors,
officers, administrators, trustees, employees, agents, and other
representatives. Such release must be in form and substance satisfactory to the
Board.

§ 11    No Right to Continue Service. Neither the Plan, this Award Agreement,
the Award, nor any related material shall give Grantee the right to continue in
employment by Company or shall adversely affect the right of the Company to
terminate Grantee’s employment with or without Cause at any time.

§ 12    Shareholder Status. The Grantee shall have no rights as a shareholder
with respect to the PSUs until the Grantee receives a distribution of Shares in
settlement of vested PSUs in accordance with Section 7, and such Shares have
been duly issued and delivered to (or registered in the name of) the Grantee.

§ 13    Securities Registration. As a condition to the delivery of the
certificate for any Shares purchased pursuant to the settlement of the PSUs
pursuant to Section 7 (or the registration of such Shares in the name of the
Grantee), Grantee shall, if so requested by the Company, hold such Shares for
investment and not with a view of resale or distribution to the public and, if
so requested by the Company, shall deliver to the Company a written statement
satisfactory to the Company to that effect.

§ 14    Compliance with Law. The issuance and transfer of Shares shall be
subject to compliance by the Company and the Grantee with all applicable
requirements of federal and state securities laws and with all applicable
requirements of any stock exchange on which the Company’s Shares may be listed.
No Shares shall be issued or transferred unless and until any then applicable
requirements of state and federal laws and regulatory agencies have been fully
complied with to the satisfaction of the Company and its counsel. The Grantee
understands that the Company is under no obligation to register the Shares with
the Securities and Exchange Commission, any state securities commission, or any
stock exchange to effect such compliance.

§ 15    Other Agreements. As a condition to the delivery of the Shares received
in settlement of PSUs pursuant to Section 7, Grantee shall enter into such
additional confidentiality, covenant not to compete, non-disparagement and
non-solicitation, employee retention, and other agreements as the Company deems
appropriate, all in a form acceptable to the Board. Grantee acknowledges that
his receipt of the Award and participation in the Plan is voluntary on his part
and has not been induced by a promise of employment or continued employment.



--------------------------------------------------------------------------------

§ 16    Withholding. The Grantee shall be required to pay to the Company, and
the Company shall have the right to deduct from any compensation paid to the
Grantee pursuant to the Plan, the amount of any required withholding taxes in
respect of the PSUs and to take all such other action as the Committee deems
necessary to satisfy all obligations for the payment of such withholding taxes.
The Committee may permit the Grantee to satisfy any federal, state or local tax
withholding obligation by any of the following means, or by a combination of
such means:

 

  (a) tendering a cash payment;

 

  (b) authorizing the Company to withhold shares of Common Stock from the Shares
otherwise issuable or deliverable to the Grantee as a result of the vesting of
the PSUs; or

 

  (c) delivering to the Company previously owned and unencumbered shares of
Common Stock.

Notwithstanding any action the Company takes with respect to any or all income
tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Grantee’s responsibility and the Company (a) makes no representation
or undertakings regarding the treatment of any Tax-Related Items in connection
with the grant, vesting or settlement of the PSUs or the subsequent sale of any
shares, and (b) does not commit to structure the PSUs to reduce or eliminate the
Grantee’s liability for Tax-Related Items.

§ 17    No Challenge. Notwithstanding any provision of this Award Agreement to
the contrary, Grantee covenants and agrees that he or she will not (i) file any
claim, lawsuit, demand for arbitration, or other proceeding challenging the
validity or enforceability of any provision of this Award Agreement, or
(ii) raise, as a defense, the validity or enforceability of any provision of
this Award Agreement, in any claim, lawsuit, arbitration or other
proceeding. Should Grantee violate any aspect of this § 17, Grantee agrees
(A) that, in the case of a breach of clause (i) of the preceding sentence, such
claim, lawsuit, demand for arbitration, or other proceeding shall be summarily
withdrawn and/or dismissed; (B) that Grantee will pay all costs and damages
incurred by the Company in responding to or as a result of such claim, lawsuit,
demand for arbitration, or other proceeding (including reasonable attorneys’
fees and expenses), or such defense, as the case may be; (C) that Grantee will
immediately forfeit all unvested PSUs; and (d) that Grantee will immediately
sell to the Company all Shares received upon settlement of vested PSUs at a
price equal to the aggregate purchase price, if any, paid by the Grantee for
such Shares, or the current fair market value of such Shares (as determined in
the sole discretion of the Company), whichever is less.

§ 18    Governing Law. The Plan and this Award Agreement shall be governed by
the laws of the State of Delaware.



--------------------------------------------------------------------------------

§ 19    Binding Effect. This Award Agreement shall be binding upon the Company
and Grantee and their respective heirs, executors, administrators and
successors.

§ 20    Section 409A. This Agreement and this award of PSUs is intended to
comply with the short-term deferral exception to Code Section 409A and any
regulations or guidance that may be adopted thereunder from time to time and
shall be interpreted by the Committee to effect such intent. This Section 20
does not create any obligation on the part of the Company to modify the terms of
this Agreement or the Plan and does not guarantee that the PSUs or the delivery
of Shares upon settlement of the PSUs will not be subject to taxes, interest and
penalties or any other adverse tax consequences under Code Section 409A. The
Company will have no liability to the Grantee or any other party if the PSUs,
the delivery of Shares upon settlement of the PSUs or any other payment
hereunder that is intended to be exempt from, or compliant with, Code Section
409A, is not so exempt or compliant or for any action taken by the Committee
with respect thereto.

§ 21    Headings and Sections. The headings contained in this Award Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Award Agreement. Any references to sections (§) in this
Award Agreement shall be to sections (§) of this Award Agreement, unless
otherwise expressly stated as part of such reference.



--------------------------------------------------------------------------------

Accepted and agreed to:                                       
                                             Grantee
Date:                                                                          